Citation Nr: 1117310	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Augusta, Maine (RO).  Jurisdiction of the case was subsequently transferred to the RO in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record does not show any current diagnosis for a bilateral foot disorder that is related to the Veteran's military service, or to any incident therein; nor is it shown that any current diagnosis for a bilateral foot disorder is related to a service-connected disorder.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in, or aggravated by, active military service and was not proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's August 2006, July 2007, and November 2008 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's August 2006, July 2007, and November 2008 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with multiple VA examination to determine the etiology of any bilateral foot disorder found.  See McLendon v. 

Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the Board's November 2009 remand, a June 2010 VA medical opinion was obtained to address the relationship between the Veteran's bilateral foot disorder and his military service on a direct basis.  The June 2010 VA examiner offered a medical opinion adequately addressing whether any current bilateral foot disorder was consistent with the Veteran's exposure to cold during his service in Korea.  The Veteran contends in a February 2011 written statement that the VA examination must be conducted by a podiatrist or neurologist.  However, the Board finds that the June 2010 VA examination was adequate as it was accomplished by a competent VA physician.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (stating that "the Board is entitled to assume the competence of a VA examiner.")  The VA examination was based upon a complete review of the Veteran's claims file, examination of the Veteran, with consideration of his lay statements, and the VA examiner provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the foregoing, the Board concludes that there has been substantial compliance with its November 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran is seeking service connection for a bilateral foot disorder.  He attributes this condition to his inservice injury due to exposure to cold weather during his active duty service in Korea.  Alternatively, he contends that this condition has been caused or aggravated by his service-connected shell fragment wound residuals.  Specifically, he claims that he experiences nerve damage due to retained foreign body as shell fragment wound residuals.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has 

not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease or injury in service there is required a combination of manifestations sufficient to identify the disease or disorder and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the fact of chronicity inservice is not adequately supported, then a showing of continuity after service separation is required to support the claim.  Id.

The Veteran's Form DD-214 demonstrates that he served on active duty from November 1951 to August 1953 with a period of service in Korea.  However, the Veteran's service treatment records are negative for any complaints of or treatments of diagnoses of a foot disorder, to include cold injuries or residuals thereof.  Significantly, upon his August 1953 service separation, a clinical evaluation did not demonstrate complaints of or treatment for a bilateral foot disorder, to include cold injuries, residuals thereof, or symptoms related thereto.  

While the Veteran retrospectively reported experiencing numbness in his feet following an incident in 1953, the Board finds that the evidence of record does not include sufficient observation to establish inservice chronicity.  Id.  As such, the Board finds that the evidence of record did not demonstrate the presence of a chronic inservice disease or injury and, thus, a showing of continuity of symptoms after service separation is required to support the claim.  Id.

After separation from service, a May 2005 VA treatment report noted that the Veteran had a normal diabetic foot examination, which included visual inspection, pedal pulses, and sensations via monofilament.

A November 2005 private medical record shows an impression of normal non-invasive lower arterial Doppler study.

In August 2006, the Veteran was afforded a VA examination in connection with a claim not related to the claim currently on appeal.  On physical examination, the examiner found absent sensation to vibration on the left foot.  The examiner stated, 

however, otherwise the Veteran had normal sensation to light touch, painful stimulation, and position of sense of the bilateral hands and feet.  The right foot had normal sensation to vibration.

In a September 2006 statement, the Veteran reported that he was on a tactical movement during his service in Korea in January 1953, at which time he rode in an open Jeep with no heat.  When the trip ended, his feet were numb, despite attempts to keep them warm.  He believed that he had frostbite, but stated something changed in his feet that made them very sensitive.  He reported that he must keep his feet covered even during the summer months.  The Veteran also stated that his primary care physician suggested that the Veteran experienced Chilblain, a cold injury less than frostbite.  The Veteran submitted medical article describing cold injury.

An August 2007 private radiology report shows that there was a small radiopaque object in the Veteran's right posterior thigh within the soft tissues.  It is also noted that there was an additional radiopaque foreign object overlying the left knee.

In January 2009, the Veteran was afforded a VA feet examination.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported pain, swelling, heat, redness, stiffness, fatigability, and lack of endurance of both feet.  On physical examination of the feet, the examiner stated that there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight-bearing, bilaterally.  No hammertoes, hallux valgus or rigidus, skin or vascular foot abnormality, pes cavus (claw foot), flat foot, muscle atrophy, evidence of malunion or nonunion of the tarsal or metatarsal bones, or other foot deformity was shown, bilaterally.  The examiner found onychomycosis on the toenails.  The examiner also found decreased vibration sensation on the left foot, which was noted to be 1+, compared to 2+ in the right foot.  However, the examiner stated that since all other neurological testing, to include light touch, pinprick, and position sense, were normal, this did not constitute any neurological disorder.  Neurological findings in the Veteran's right foot were completely normal.  The diagnosis was onychomycosis of both feet.  The examiner opined that there was no evidence of 

any foot disorder secondary to fragment wounds in service.  The examiner stated that the isolated decrease in vibratory sensation in the left foot was an isolated finding and not indicative of any neurological condition.

As discussed earlier, the January 2009 VA examiner failed to provid a medical opinion as to the relationship of the Veteran's bilateral foot disorder and his military service, specifically to include exposure to cold in Korea, another VA examination was afforded to the Veteran in June 2010.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported that both his feet felt cold most of the time but mostly at night.  The feet felt very sensitive and his sleep was disturbed.  He had to put socks on every now and then.  Prolonged standing and walking were difficult.  The Veteran stated that this complaint had been ongoing for several years but he could not recall anything that happened while he was in service except for the incident when he rode in an open Jeep for 10 to 12 hours in cold weather in 1953 and later on he felt numbness in both feet.  The Veteran also gave a history of shrapnel injury to his lower back when he was blown out of a truck in Korea.  The examiner also noted that the Veteran was diabetic since 2006 and he was taking Metformin tablets.

On physical examination, both feet were plantigrade, with no swelling or discoloration.  The skin appeared healthy and was normal temperature, although fungal infection was noted in the toenails.  There were no calluses or tenderness, and the Veteran was able to tiptoe without any complaints.  Ankle pulses were palpable.  The examiner stated that diagnostic studies, including x-ray of both feet, were normal except for mild degenerative arthritis at the first metatarsal joint of the right foot.  The diagnosis was normal feet with fungal infection of the toes and mild arthritis of the metatarsal joint of the right big toe.  The examiner concluded that there was no evidence of any cold injury to the Veteran's feet.  In support of this conclusion, the examiner stated

[T]here is no record or documentation of any feet trouble or any treatment thereof involving his feet during the service.  Also the rational for my opinion is 

that that [V]eteran is diabetic and this is more likely than not that the complaint of feet coldness is due to his effect of diabetes.

After a careful review of the record, the Board finds that service connection for a bilateral foot disorder, to include as secondary to service-connected residuals of shell fragment wounds.  There is no competent evidence of record showing a current diagnosis of a bilateral foot disorder related to the Veteran's military service or to any incident therein, to include as due to cold exposure.  Nor is there any evidence of a bilateral foot disorder that is due to a service-connected disorder.  The Board considered the findings on the August 2006 VA examination of "absent sensation to vibration on the left foot."  Indeed, the January 2009 VA examiner also found decreased vibration sensation on the left foot.  However, the examiner explained that as all other neurological testing, to include light touch, pinprick, and position sense were normal, this did not constitute any neurological disorder.  

Further, the record reflects that there has not been continuity of symptomatology with regard to any bilateral foot disorder.  As discussed earlier, the Veteran's service treatment records are negative for any chronic inservice foot disease or injury.  Thereafter, post service records also failed to document any complaints of or treatment for any foot disorder for more than 55 years after his discharge from service.  The first evidence of record showing a complaint of this condition was the Veteran's filing of the present claim in June 2006.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back disorder).  This expansive period without complaints or treatment is evidence against continuity of symptomatology, and it weighs heavily against the claim herein.  Id. at 356.  More importantly, the Veteran reported during the June 2010 VA examination that his complaint relating to the bilateral foot condition had been ongoing for only several years.

The Board considered the Veteran's lay statements as to his exposure to cold weather during his service in Korea, to include the January 1953 incident, and his post-service symptoms.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Board also accords substantial weight to the Veteran's statements despite the lack of notion in the official record contemporaneous with the alleged symptoms.  Smith v. Derwinski, 2 Vet. App. 137(1992).  The Veteran's statements are competent and credible evidence of inservice exposure to cold weather in Korea and the occurrence of the claimed in-service incident where he experienced numb feet due to a prolonged exposure to cold in January 1953.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

However, exposure to cold weather during his service in Korea itself does not show presence of a bilateral foot disorder, to include cold injury residuals.  In this regard, the Veteran's statements as to his current symptoms associated with the bilateral foot condition are competent to establish the presence of observable symptomatology and the Board has no reason to question the credibility of the Veteran's statements.  However, while lay evidence is competent and sufficient in certain unique instances related to medical matters, in this case, the Board finds that the probative weight of the Veteran's statements is discounted by the evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007); see also Barr, 21 Vet. App. at 307; but see Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that certain disabilities are not conditions capable of lay diagnosis) and Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Despite the findings of decreased sensation to vibration in the left foot, the medical professionals, who clinically examined the Veteran and considered his reported symptomatology, concluded that this finding did not constitute any neurological disorder.  The January 2009 VA examiner opined that there was no evidence of any foot disorder secondary to the Veteran's service-connected shell fragment wounds.  Additionally, the June 2010 VA examiner concluded that there was no evidence of any cold 

injury to the Veteran's feet.  In support of this conclusion, the examiner stated that the Veteran's complaint of feet coldness is more likely due to the effect of his diabetes.

The Veteran argues in the February 2011 statement that he experienced the foot disorder "years before" a diagnosis of diabetes was made.  While the Veteran is competent to state as to the onset of his health problems, the credibility of this statement is questionable as this statement is somewhat inconsistent with the other evidence of record.  The record reflects a diagnosis of diabetes mellitus as early as in May 2005 and that a diabetic foot examination was performed at that time.  During the June 2010 VA examination, the Veteran stated that his complaint relating to the foot condition had been ongoing for the past several years, which is fairly close to the time of the initial diagnosis of his diabetes.  Moreover, the June 2010 VA examiner considered the Veteran's medical history as reported by the Veteran and as reflected by the medical evidence of record, in reaching the same conclusion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  

Finally, the Veteran stated in his September 2006 statement that his primary care physician "suggested" that the Veteran experienced Chilblain, a cold injury less than frostbite.  However, there is no evidence from the private examiner, other than a normal doppler examination.  The lay statement as to what the doctor purportedly told the Veteran has been considered, however, the Board finds that it is of limited probative weight.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 235 (1996); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The preponderance of the evidence doses not show a current diagnosis for a bilateral foot disorder that is related to the Veteran's military service or to a service-connected disorder.  As such, the benefit of the doubt doctrine does not apply, and the claim of entitlement to service connection for a bilateral foot disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a bilateral foot disorder, to include as secondary to a service-connected disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


